Carroll, J.,
(dissenting). The court has given the statute a strict construction, when it should have been liberally construed. In holding to the letter of the law the spirit has been broken. The ballot box was intended to be a receptacle in which the ballots might be preserved and protected; but the construction converts it into a place in which dishonest election officers may put the evidence of their crimes with the full assurance that it can never be produced against *816them. An inspection of the ballots might furnish conclusive evidence of guilt, and yet this inspection, although demanded by the court for the use of the grand jury that desires to investigate-the charge of crime, is denied;
Thus it is that the provision of the statute enjoining the clerk to safely keep the ballots has been made an instrument to protect criminals, and a cloak to shelter crime. The. election officers may now fill the ballot -box with fraudulent ballots, may count for one candidate votes cast for another, or not count them at all; and yet the commonwealth, when.it undertakes to prosecute them, is met with the objection that the prosecution must fail, because the evidence of the crime is in the ballot box and the law forbids that it be opened. In my opinion the statute was only intended to prohibit the clerk from permitting any person not authorized by a judicial tribunal invested with power to determine a contest or to investigate offenses against the election laws from removing the box or inspecting the ballots; and it was not contemplated that the circuit court should be denied the right to have the box and .ballots brought into court for the purpose of administering- the law and punishing offenders against it.